 Case 18-42506-pwb          Doc 25      Filed 08/08/19 Entered 08/08/19 10:19:27             Desc
                                             Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

In re:                                                      Case No. R18-42506-PWB
         TERRY DEAN JOHNSON
         SHANNON MARIA JOHNSON
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Mary Ida Townson, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/10/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,255.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-42506-pwb           Doc 25      Filed 08/08/19 Entered 08/08/19 10:19:27                          Desc
                                             Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor               $3,350.00
        Less amount refunded to debtor                           $670.00

NET RECEIPTS:                                                                                      $2,680.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,895.08
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $184.92
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,080.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal        Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid           Paid
AMERICAN EXPRESS NATIONAL BANKUnsecured         7,857.00       7,857.52         7,857.52           0.00         0.00
CITIBANK, N.A.                  Unsecured       9,353.00       9,353.29         9,353.29           0.00         0.00
FLOYD PHYSICIANS LLC            Unsecured       2,045.39       1,630.37         1,630.37           0.00         0.00
LGE COMMUNITY CREDIT UNION      Secured         3,500.00     11,450.00        15,877.14         300.00          0.00
LVNV FUNDING LLC                Unsecured             NA       5,765.85         5,765.85           0.00         0.00
LVNV FUNDING LLC                Unsecured      12,794.00       7,095.88         7,095.88           0.00         0.00
NORTH GEORGIA EMC               Secured         7,000.00       6,272.59         6,272.59        300.00          0.00
PORTFOLIO RECOVERY ASSOCIATES, Unsecured
                                LLC             1,027.00       1,027.22         1,027.22           0.00         0.00
REGIONAL OBSTETRICAL CONSULTANTSUnsecured             NA         537.27           537.27           0.00         0.00
REGIONAL OBSTETRICAL CONSULTANTSUnsecured             NA         758.55           758.55           0.00         0.00
Syncb/Chevron                   Unsecured            0.00           NA               NA            0.00         0.00
THD/CBNA                        Unsecured           97.00           NA               NA            0.00         0.00
Tractor Supply/CBNA             Unsecured       1,535.00            NA               NA            0.00         0.00
AGC Pediatrics, LLC             Unsecured          864.23           NA               NA            0.00         0.00
BB&T                            Unsecured       1,156.00            NA               NA            0.00         0.00
Capital One/Cabelas             Unsecured       4,295.00            NA               NA            0.00         0.00
Chase Card                      Unsecured       5,291.00            NA               NA            0.00         0.00
Dell Financial Services/Webbank Unsecured            0.00           NA               NA            0.00         0.00
DSNB Macys                      Unsecured            0.00           NA               NA            0.00         0.00
Floyd Medical Center            Unsecured          110.00           NA               NA            0.00         0.00
Gordon Hospital                 Unsecured          807.11           NA               NA            0.00         0.00
Gordon Physicians Group         Unsecured          786.98           NA               NA            0.00         0.00
LG Comm CU                      Unsecured            0.00           NA               NA            0.00         0.00
Members First Mortgage          Unsecured            0.00           NA               NA            0.00         0.00
Pathgroup Labs LLC              Unsecured          518.37           NA               NA            0.00         0.00
PNC Mortgage                    Unsecured            0.00           NA               NA            0.00         0.00
THE BANK OF NEW YORK MELLON Unsecured          49,377.00     50,289.26        50,289.26            0.00         0.00
THE BANK OF NEW YORK MELLON Secured             3,500.00       3,995.33         3,995.33           0.00         0.00
W.S. BADCOCK CORPORATION        Secured               NA         671.98           671.98           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
 Case 18-42506-pwb           Doc 25     Filed 08/08/19 Entered 08/08/19 10:19:27                 Desc
                                             Page 3 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $3,995.33              $0.00              $0.00
       Debt Secured by Vehicle                           $15,877.14            $300.00              $0.00
       All Other Secured                                  $6,944.57            $300.00              $0.00
 TOTAL SECURED:                                          $26,817.04            $600.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,315.21               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $2,080.00
         Disbursements to Creditors                               $600.00

TOTAL DISBURSEMENTS :                                                                        $2,680.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 08/08/2019                             By: /s/ Mary Ida Townson
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
 Case 18-42506-pwb        Doc 25     Filed 08/08/19 Entered 08/08/19 10:19:27           Desc
                                          Page 4 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION


IN RE:                                         )      CHAPTER 13
TERRY DEAN JOHNSON                             )
SHANNON MARIA JOHNSON                          )      CASE NO. R18-42506-PWB
                                               )
DEBTORS                                        )

                                CERTIFICATE OF SERVICE

This is to Certify that I have this day served the following with a copy of the foregoing Chapter
13 Trustee's Final Report and Account by depositing in the United States Mail a copy of same in
a properly addressed envelope with adequate postage thereon.

  TERRY DEAN JOHNSON
  630 BIG SPRINGS RD SE
  CALHOUN, GA 30701-4204


  SHANNON MARIA JOHNSON
  630 BIG SPRINGS RD SE
  CALHOUN, GA 30701-4204

I further certify that I have on this day electronically filed the pleading using the Bankruptcy
Court's Electronic Filing program, which sends a notice of this document and an accompanying
link to this document to the following parties who have appeared in this case under the
Bankruptcy Court's Electronic Case Filing program:

   RICKMAN & ASSOCIATES, PC

DATED: 08/08/2019                                                       /S/
                                                    Mary Ida Townson, Chapter 13 Trustee
                                                    State Bar No. 715063
                                                    285 Peachtree Center Ave
                                                    Suite 1600
                                                    Atlanta, GA 30303-1229
                                                    (404) 525-1110
                                                    maryidat@atlch13tt.com




UST Form 101-13-FR-S (9/1/2009)
